MEMORANDUM **
In these consolidated petitions, Tonny Samsu Hartono and his wife Rini Priantini, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of their motion to reopen their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Mejia v. Ashcroft, 298 F.3d 873, 876 (9th Cir.2002), and we deny the petition for review.
The IJ did not abuse her discretion in denying petitioners’ motion to reopen because even accepting as true all the statements in petitioner Hartono’s declaration, petitioners failed to establish prima facie eligibility for relief. See Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 376 (9th Cir.2003) (en banc) (stating that petitioner in a motion to reopen bears the burden of establishing prima facie eligibility for relief).
PETITION FOR REVIEW in No. OS-71244 DENIED
PETITION FOR REVIEW in No. OS-71245 DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.